Citation Nr: 9917909	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-40 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for residuals of 
hepatitis.  
2. Entitlement to service connection for liver disease.  
3. Entitlement to an initial rating in excess of 30 percent 
for hypertensive heart disease with hypertension.  
4. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  
5. Entitlement to an initial rating in excess of 40 percent 
for degenerative disc and joint disease of the lumbosacral 
spine.  
6. Entitlement to an initial rating in excess of 10 percent 
for residuals of a compression fracture of T-8.  
7. Entitlement to an initial rating in excess of 10 percent 
for residuals of a shell fragment wound of the right lower 
extremity.  
8. Entitlement to an initial compensable rating for residuals 
of a shell fragment wound of the left lower extremity.  
9. Entitlement to an initial compensable rating for residuals 
of a stress fracture of the left tibia.  
10. Entitlement to an initial 
compensable rating for bilateral hearing loss.  
11. Entitlement to an effective 
date earlier than May 1, 1995, for a total rating based on 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

 Appellant and his wife



INTRODUCTION

The veteran had active service from April 1967 to December 
1969 and from July 1971 to December 1988.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  The Board 
previously remanded the case to the RO in October 1991 and 
April 1994.  In November 1998, the veteran and his wife 
testified at a video-conference hearing before the 
undersigned Acting Member of the Board.  




FINDING OF FACT

The claim for service connection for hepatitis is not 
plausible. 


CONCLUSION OF LAW

The claim for service connection for hepatitis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for hepatitis

Service connection may established for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may be granted for any disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable os substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has stated repeatedly that 38 U.S.C.A. 
§ 5107(a) unequivocally places an initial burden on a 
claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit at 
92; Tirpak at 610-11.  To satisfy the burden of establishing 
a well-grounded claim, there must be:  a medical diagnosis of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Where the determinative issue involves medical causation or 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim also may be well grounded if the 
condition is observed during service, continuity of 
symptomatology is demonstrated thereafter and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has not duty to assist the 
veteran in the development of the claim.  See Epps, supra; 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  

The veteran's service medical records include no complaint, 
finding or diagnosis that has been related to hepatitis.  
Post-service, during a January 1990 evaluation prompted by 
laboratory tests that showed elevated liver enzymes, a VA 
physician recommended that hepatitis A and B serology be 
done.  Tests were repeated, including hepatitis serology in 
March 1990.  The physician reported the hepatitis serology 
was negative.  There is of record no other medical evidence 
that mentions hepatitis.  The veteran has offered no 
arguments concerning this claim, nor has he identified 
evidence that might support his claim.  The Court has made 
clear that in the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  In the absence of evidence of the 
presence of hepatitis, the claim is not well grounded and 
must be denied.  

As described above, the Board has denied service connection 
for hepatitis on the basis that the claim is not well 
grounded.  Although the Board has considered and denied the 
claim on grounds different from the RO, which decided the 
claim on the merits, the veteran has not been prejudiced by 
the Board's decision.  This is because in assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than the claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this issue for consideration of whether 
the claim is well grounded would be pointless and, in light 
of the law cited above, would not result in a determination 
favorable to the veteran.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  

ORDER

Service connection for hepatitis is denied.  


REMAND

The remaining issues on appeal include entitlement to service 
connection for liver disease.  At the VA examination in 
January 1990, the physician noted that the veteran had a 
history of abnormalities of liver function tests in the 
previous two to three years.  The physician referred to 
laboratory studies from Chanute Air Base, and his impression 
was abnormal liver enzyme tests considered to be related to 
ethanol ingestion.  In an addendum dated in March 1990, the 
physician stated that repeat liver function tests were 
conducted.  The record includes VA liver function test 
results obtained in January 1990 and March 1990.  The 
physician stated that the repeat liver function tests 
continued to show some minor abnormalities of the liver 
enzymes.  The physician stated that in conclusion, all the 
enzyme changes were very consistent with the initial 
impression, which was alcoholic liver disease.  The Board 
notes that reports of later VA laboratory tests dated in June 
1991 and November 1994 are contained in the claims file and 
state that some values for liver enzymes were above normal.  

In a rating decision dated in April 1990, the RO denied 
service connection for liver disease.  In its explanation, 
the RO stated that the veteran's service medical records were 
negative for evidence of liver disease and noted in 
particular that an examination in service in March 1988 was 
negative for liver disease.  The RO stated that elevated 
liver enzymes were first noted on the veteran's initial VA 
examination in March 1989.  The Board notes there is no 
indication that liver function tests were done in conjunction 
with the March 1988 examination, to which the RO referred.  
The veteran has specifically questioned whether the RO 
reviewed a laboratory report dated in September 1987 which 
shows an above normal value for AST (GOT), which the veteran 
states he was told indicated liver damage.  In view of the 
foregoing, the Board is of the opinion that additional 
development, including examination of the veteran and review 
of the record by a gastroenterologist would facilitate its 
decision regarding entitlement to service connection for 
liver disease.  

With respect to the remaining issues, the veteran has 
appealed the ratings assigned by the RO.  The most recent 
supplemental statements of the case in the claims file are 
dated in 1996.  There is of record, however, medical evidence 
dated in 1997 and 1998, including VA examination reports and 
a hospital summary containing information pertinent to 
disabilities for which the assigned ratings are at issue.  
Although the veteran waived RO consideration of the evidence 
he submitted at the November 1998 hearing, he has not waived 
RO consideration of the evidence dated in 1997 and 1998.  The 
case must, therefor, be returned to the RO.  See 38 C.F.R. 
§§ 19.37, 20.1304 (1998).  

At the November 1998 hearing, the veteran reported that he 
had received treatment for his disabilities at VA medical 
facilities in Danville, Illinois, and Indianapolis, Indiana, 
and he stated that he also went to a clinic in Decatur, 
Illinois.  The Board also notes that VA outpatient records 
dated in September 1995 refer to treatment of the veteran for 
PTSD by a private psychiatrist in Decatur, Illinois, and in 
the report of a March 1996 VA PTSD examination, the 
psychologist noted that since mid-1995, the veteran had been 
seen one time a week by a therapist in Decatur, Illinois.  
With respect to each of the disabilities at issue, the RO 
should attempt to obtain treatment records that have not been 
secured previously.  Also, an additional examination will be 
requested.  

The veteran testified that he has had continuing problems 
with his heart and hypertension, and he has stated that his 
hearing loss has become more severe.  The most recent VA 
examination reports of record specifically addressing the 
veteran's hypertensive heart disease with hypertension are 
dated in 1995.  The most recent VA audiology examination 
report of record is dated in June 1996, and since that 
examination, the veteran has stated that his hearing loss had 
become more severe.  Under the circumstances, more current 
examinations would facilitate the Board's decisions on these 
claims.  

At the November 1998 hearing, the veteran testified that 
while he was in a firefight in Vietnam, he pulled the trigger 
on an M-16 rifle and every round in the magazine went off.  
He testified that the fragmentation did not come toward him, 
but that the loud noise made his ears start ringing and they 
had been ringing ever since.  This raises the claim of 
entitlement to service connection for tinnitus, and the RO 
will be requested to address the issue.  

When the Board remanded the case to the RO in 1994, it was 
requested that the veteran be examined to ascertain the 
status of service-connected disabilities of the lumbosacral 
spine, thoracic spine and left tibia and to obtain a 
description of residuals of shell fragment wounds of the 
legs.  It was requested that in describing the residuals of 
shell fragment wounds of the legs that the examiner 
specifically identify, by number, all muscle groups affected.  
Although the veteran has undergone subsequent examinations, 
the examiners have not identified the muscle groups affected 
by the shell fragment wounds.  In addition, the veteran has 
testified that his ability to sit for any period of time or 
walk more than a short distance is limited by radiating back 
pain.  In this regard, and with respect to the assignment of 
ratings for all of the musculoskeletal disabilities at issue, 
the Board's decision would be facilitated by an additional VA 
examination that addresses whether pain significantly limits 
function during flare-ups or when the affected joints or 
muscles are used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  On and after that date, all diagnosis of 
mental disorder for VA purposes have been required to conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM IV).  61 Fed. Reg. 52,700 
(1996) (codified at 38 C.F.R. § 4.125).  The new criteria 
have been codified at newly designated 38 C.F.R. § 4.130.  
Fed. Reg. 52,700-01 (1996).  The Board notes that the Court 
has stated that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
Court has held recently that in view of the provisions of 
38 U.S.C.A. § 5510(g), the revised mental disorder rating 
schedule may not be applied to claims prior to the November 
7, 1996, effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998).  During the pendency of the appeal, VA also revised 
the criteria for the evaluation of muscle injuries, effective 
July 3, 1997, the cardiovascular system, effective January 
12, 1998, and diseases of the ear and other sense organs, 
effective June 10, 1999.  Upon readjudication of each of the 
claims in appellate status, the RO should make clear the 
rating criteria upon which it has based its determination and 
should, if necessary, implement "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and non-VA, from whom he 
has received treatment or evaluation 
for liver disease, hypertension, 
hypertensive heart disease, 
lumbosacral spine disability, thoracic 
spine disability, residuals of shell 
fragment wounds of the right and left 
lower extremities, residuals of a 
stress fracture of the left tibia, 
hearing loss or PTSD at any time since 
service.  The veteran should be 
specifically requested to provide the 
name and address of the psychologist 
or psychiatrist in Decatur, Illinois, 
from whom he has reportedly received 
treatment for PTSD starting in 1995.  
With any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of records identified by 
the veteran, which have not been 
secured previously.  
2. In addition to the foregoing, the RO 
should request that the veteran 
provide evidence, such as statements 
from fellow service members and family 
members, concerning the frequency and 
volume of his consumption of alcoholic 
beverages during service and since 
service.  
3. Then, the RO should arrange for VA 
examination of the veteran by a board 
certified gastroenterologist to 
determine the nature and extent of any 
current liver disease.  All indicated 
studies should be performed.  The 
gastroenterologist should be requested 
to review the material in the 
veteran's claims files, including the 
results of September 1987 laboratory 
tests in service and VA laboratory 
studies in March 1989, January 1990, 
March 1990, June 1991 and November 
1994.  The physician should be 
requested to provide an opinion, with 
complete rationale, as to whether it 
is at least as likely as not that 
liver disease was present in service.  
If so, the gastroenterologist should 
also be requested to provide an 
opinion, again with complete 
rationale, as to the relationship, if 
any, between liver disease in service 
and any post-service liver disease.  
The claims files, including a copy of 
this REMAND, must be made available to 
the physician prior to the 
examination.  The examination report 
must reflect that a review of the 
claims files was made.  
4. The RO should arrange for a VA 
examination of the veteran by a board 
certified psychiatrist, if available, 
to determine the nature and extent of 
the veteran's service-connected PTSD.  
All necessary tests and studies should 
be accomplished, and all clinical 
manifestations of the veteran's PTSD 
should be reported in detail.  The 
examiner should indicate with respect 
to each of the psychiatric symptoms 
identified under the new schedular 
criteria for evaluating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  The examiner should 
provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the 
veteran's service-connected PTSD, 
including whether it renders him 
unemployable.  The examiner should 
also assign a GAF code based upon the 
PTSD and explain what the assigned 
code represents.  The claims files, 
including a copy of this REMAND, must 
be made available to the physician 
prior to the examination.  The 
examination report must reflect that a 
review of the claims files was made.  
5. The RO should also arrange for VA 
examination by a board certified 
orthopedist, if available, to 
determine the nature and extent of the 
veteran's service-connected 
degenerative disc and joint disease of 
the lumbosacral spine, residuals of a 
compression fracture of T-8, residuals 
of a shell fragment wound of the right 
middle anterior tibial area, residuals 
of a shell fragment wound of the left 
lower extremity and residuals of a 
stress fracture of the left tibia.  
All indicated studies, including, but 
not limited to X-rays and range of 
motion studies in degrees, should be 
performed.  In describing the 
residuals of shell fragment wounds of 
the legs, the physician should 
specifically identify, by number, all 
muscle groups affected, and should 
specifically state whether residuals 
of the wounds include retained 
metallic fragments.  The examiner 
should also describe any associated 
scars.  As appropriate to each 
disability, tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to describe any objective 
evidence of pain, including any 
functional loss due to pain.  For each 
disability, the physician should also 
express an opinion concerning whether 
there would be additional limits on 
functional use on repeated use of the 
affected part or during flare-ups (if 
the veteran describes flare-ups) and, 
if feasible, for affected joints 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The physician should 
identify the limitation of activity 
imposed by each of the disabilities 
(i.e., the lumbosacral spine 
disability, the thoracic spine 
disability, residuals of shell 
fragment wounds of the right leg, 
residuals of shell fragment wounds of 
the left leg and residuals of a stress 
fracture of the left tibia), viewed in 
relation to the medical history and 
considered from the point of view of 
the veteran working or seeking work, 
with a full description of the effects 
of each disability on the veteran's 
ordinary activity.  The claims files, 
including a copy of this REMAND, must 
be made available to the physician 
prior to the examination.  The 
examination report must reflect that a 
review of the claims files was made.  
6. The RO should also arrange for a VA 
cardiology examination of the veteran 
to determine the severity of the 
veteran's service-connected 
hypertensive heart disease with 
hypertension.  All indicated studies 
should be performed.  The physician 
should be requested to determine 
whether there is enlargement of the 
heart, and if so, how much and should 
also ascertain the degree of left 
ventricular dysfunction, if any.  The 
physician should describe the effect 
of workload on dyspnea, fatigue, 
angina, dizziness or syncope.  In 
addition, the physician should provide 
an opinion as to the effect of the 
veteran's hypertensive heart disease 
with hypertension on his ability to 
work including specifically whether it 
precludes more than sedentary 
employment, or if less severe, whether 
it precludes more and light manual 
labor.  The claims files, including a 
copy of this REMAND, must be made 
available to the physician prior to 
the examination.  The examination 
report must reflect that a review of 
the claims files was made.  
7. The RO should also arrange for a VA 
audiology examination to determine the 
nature and extent of the veteran's 
service-connected bilateral hearing 
and the nature and extent of any 
tinnitus.  All indicated studies 
should be performed.  The examiner 
should be requested to provide an 
opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any tinnitus was caused by 
noise exposure in service, in 
particular the acoustic trauma 
associated with the mis-firing of an 
M-16 rifle with every round in the 
magazine firing simultaneously.  The 
claims files, including a copy of this 
REMAND, must be made available to the 
audiologist prior to the examination.  
The examination report must reflect 
that a review of the claims files was 
made.  
8. Thereafter, the RO must review the 
claims files and ensure that all 
development actions, including the 
requested examinations and opinions, 
have been conducted and completed in 
full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.  
9. Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate entitlement to 
service connection for liver disease.  
The RO should also readjudicate 
entitlement to an initial rating in 
excess of 30 percent for hypertensive 
heart disease with hypertension; 
entitlement to an initial rating in 
excess of 30 percent for PTSD; 
entitlement to an initial rating in 
excess of 40 percent for degenerative 
disc and joint disease of the 
lumbosacral spine; entitlement to an 
initial rating in excess of 10 percent 
for residuals of a compression 
fracture of T-8; entitlement to an 
initial rating in excess of 10 percent 
for residuals of a shell fragment 
wound of the right lower extremity; 
entitlement to an initial compensable 
rating for residuals of a shell 
fragment wound of the left lower 
extremity; entitlement to an initial 
compensable rating for residuals of a 
stress fracture of the left tibia; and 
entitlement to an initial compensable 
rating for bilateral hearing loss.  
The RO should also adjudicate 
entitlement to service connection for 
tinnitus.  
With respect to the musculoskeletal 
disabilities, the RO should consider 
application of 38 C.F.R. § 4.10 
regarding the effect of each 
disability on the veteran's ordinary 
activity and should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities in 
38 C.F.R. Part 4.  The RO should also 
consider application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain, 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
or pain on movement and 38 C.F.R. 
§ 4.59 regarding painful motion with 
arthritis.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); VAOPGCPREC 9-98.  
With respect to the rating assigned to 
each of the disabilities at issue, the 
RO should consider the applicability 
of revisions to the Schedule for 
Rating Disabilities, and upon 
readjudication of the each of the 
claims in appellate status, the RO 
should make clear the rating criteria 
upon which it has based its 
determination and should, if 
necessary, implement "staged" 
ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO should also 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  
Finally, unless it has become moot, 
the RO should readjudicate entitlement 
to an effective date earlier than May 
1, 1995, for a total rating based on 
unemployability due to service-
connected disabilities.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or a timely notice of disagreement is 
received with respect to any other matter, the RO should 
issue a supplemental statement of the case that addresses 
evidence added to the record subsequent to its last 
supplemental statement of the case dated in November 1996.  
The veteran and his representative should be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY S. KETTELLE
	Acting Member, Board of Veterans' Appeals


 

